                                            Case 4:16-cv-02001-JSW Document 159 Filed 07/20/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        NARCISO FUENTES,                                 Case No. 16-cv-02001-JSW
                                                         Plaintiff,
                                   8
                                                                                             ORDER REGARDING PLAINTIFF'S
                                                   v.                                        ADMINISTRATIVE MOTION TO
                                   9
                                                                                             SEAL
                                  10        DISH NETWORK L.L.C.,
                                                                                             Re: Dkt. No. 156
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff has filed a motion to seal portions of the Deposition of Mark Vervaet and an

                                  14   exhibit to that deposition, which is attached as Exhibit H to the Declaration of Elliott Conn in

                                  15   support of Plaintiff’s motion for summary judgment. Plaintiff states Defendant designated the

                                  16   deposition as confidential. Defendant has not filed a declaration to support sealing those excerpts.

                                  17   See N.D. Civ. L.R. 79-5. In addition, Defendant filed some of the same excerpts publicly when it

                                  18   opposed Plaintiff’s motion for class certification and publicly filed additional excerpts in support

                                  19   of its motion for summary judgment.

                                  20            The Court ORDERS Defendant to SHOW CAUSE by July 27, 2021 why Plaintiff’s

                                  21   motion to seal should be granted as to those excerpts of Mr. Vervaet’s deposition that have not yet

                                  22   been publicly filed. If Defendant fails to file a declaration by that date, Plaintiff’s motion to seal

                                  23   will be deemed denied, and Plaintiff shall publicly file the Exhibit H to the Conn Declaration in

                                  24   the public record.1

                                  25   //

                                  26   //

                                  27
                                       1
                                  28            Plaintiff shall not submit an additional chambers copy of the Exhibit if and when it is re-
                                       filed.
                                         Case 4:16-cv-02001-JSW Document 159 Filed 07/20/21 Page 2 of 2




                                   1          If Defendant does file a declaration seeking to seal portions of Exhibit H, the Court will

                                   2   issue a ruling on the motion to seal in due course.

                                   3          IT IS SO ORDERED.

                                   4   Dated: July 20, 2021

                                   5                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                   6                                                    United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
